Citation Nr: 1333346	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-46 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1992.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

In April 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ); this AVLJ is no longer with the Board.  In March 2013, the Veteran elected to have another hearing before the Board.  The hearing was scheduled in May 2013; however, he failed to appear and his hearing request is now deemed withdrawn.  38 C.F.R. § 20.704.  

The issue of entitlement to service connection for hypertension, on the merits, and entitlement to an increased rating for bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In a May 2003 rating decision, the claim of entitlement to service connection for hypertension was denied; the Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.

2.  Additional evidence received since the RO's May 2003 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim and raises a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's May 2003 rating decision which denied entitlement to service connection for hypertension, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412  (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

The Veteran is seeking to reopen a previously denied hypertension service connection claim.  The Board concludes that it is not precluded by the VCAA from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

New & Material Evidence

Even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2002, the Veteran filed a claim of service connection for hypertension, which was denied by the RO in a May 2003 rating decision on a direct basis.  See 38 C.F.R. § 3.303.  The basis for the denial was an absence of evidence of clinical hypertension.  The Veteran did not file a notice of disagreement, and no new and material evidence was received within a year of its issuance.  Accordingly, the May 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In May 2009, the Veteran filed a claim to reopen entitlement to service connection for hypertension, which he asserted was secondary to his service-connected bronchial asthma.

At the April 2012 Board hearing, the Veteran testified that due to taking Prednisone for his service-connected bronchial asthma, he had gained weight and experiences swelling in his limbs.  Transcript (T.) at 12-13.  Due to the weight gain and swelling, he is unable to exercise.  Id.  As a result, he has developed hypertension.  Id.  These statements constitute new and material evidence as they were not previously of record and support a possible relationship to a service-connected disability.  Moreover, treatment records subsequent to the last final denial indicate current disability, which had not been previously shown.

While the Veteran is not shown to have any medical expertise, he is competent to attest to his symptomatology associated with his hypertension and asthma.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Given this, and in light of the recent evidence reflecting current disability, the requirement for new and material evidence under 38 C.F.R. § 3.156(a) have been met and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is granted.


REMAND

Treatment records

At the April 2012 Board hearing, the Veteran testified that he had sought treatment at the Dallas, Texas VA Medical Center (VAMC) two weeks prior and that he had another appointment in June 2012 pertaining to his bronchial asthma.  Updated treatment records should be obtained from the Dallas VAMC for the period from July 11, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that he continues to seek treatment with Theodore Sugihara, M.D., of the Allergy & Asthma Center.  Upon obtaining appropriate authorization, updated treatment records dated from July 18, 2009 should be requested.  38 C.F.R. § 3.159(c)(1).

The Veteran testified that his primary care physician, Thomas Lavake, M.D., treats him for hypertension and asthma.  Upon obtaining appropriate authorization, the entirety of the treatment records should be requested from Dr. Lavake.   

At the hearing, it was further noted that the Veteran has sought emergency room treatment at the Medical Center of Arlington.  The evidence of record contains treatment records from this medical provider dated on April 15, 2009.  Updated treatment records dated from April 16, 2009 should be requested.  

Hypertension

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has determined that an opinion should be obtained as to whether the Veteran's hypertension is proximately due to or aggravated by his service-connected bronchial asthma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bronchial asthma

In May 2009, the Veteran underwent a VA/QTC examination pertaining to the severity of his bronchial asthma.  At the April 2012 Board hearing, the Veteran testified that his condition had worsened since the examination was conducted.  T. at 4-6.  He testified that he experiences respiratory failure type symptoms once a week.  T. at 3, 11.  He also testified that he takes oral systemic steroids for his condition.  T. at 4.  Thus, the Veteran should be afforded a VA examination to assess the severity of his bronchial asthma.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Dallas VAMC for the period from July 11, 2009.

2.  Upon obtaining appropriate releases from the Veteran, obtain treatment records from the following medical providers:

a)  Theodore Sugihara, M.D., with the Allergy & Asthma Center, dated from July 18, 2009;

b)  Thomas Lavake, M.D.;

c)  Medical Center of Arlington, dated from April 16, 2009.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his hypertension.  The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should:

(a)  state whether hypertension is at least as likely as not (50 percent probability or more) proximately due to service-connected bronchial asthma, to include medication taken for bronchial asthma; and.

(c)  state whether hypertension at least as likely as not (50 percent probability or more) was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected bronchial asthma, to include medication taken for bronchial asthma.

If so, state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a base line of the hypertension prior to aggravation.

The examiner must provide reasons for the conclusions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a respiratory examination with a physician with appropriate expertise to determine the current extent of his bronchial asthma.  The claims folders should be made available to and reviewed by the examiner, and the examiner should note such review.

	a)  All indicated tests and studies should be performed.

	b)  The examiner should report FEV-1 percent predicted; FEV-1/FVC percent; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided.  

	c)  The examiner should comment on whether the Veteran experiences more than one attack per week with episodes of respiratory failure; whether he requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  

5.  Upon completion of the above, the Veteran's claim of service connection for hypertension and increased rating claim for bronchial asthma should be readjudicated.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


